Filed 5/17/16 P. v. Curry CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                      2d Crim. No. B266589
                                                                              (Super. Ct. No. 2012036853)
    Plaintiff and Respondent,                                                      (Ventura County)

                   v.

ROBERT JOSEPH CURRY III,

    Defendant and Appellant.



                   Robert Joseph Curry III appeals from an order revoking his postrelease
community supervision (PRCS) and confining him in the county jail for 130 days.
Appellant contends that the revocation proceedings violated his due process rights
because he was not provided a probable cause hearing that complied with Morrissey v.
Brewer (1972) 408 U.S. 471 [92 S.Ct. 2593, 33 L.Ed.2d 484] (Morrissey). We affirm.
                                             Procedural Background
                   In October 2012 appellant pleaded guilty to carrying a concealed dirk or
dagger. (Pen. Code, § 21310.)1 He admitted two prior prison term enhancements.
(§ 667.5, subd. (b).) The trial court struck the enhancements and sentenced him to prison
for one year, four months.



1
    All statutory references are to the Penal Code unless otherwise stated.
                In June 2013 appellant was released from prison to PRCS for a period not
exceeding three years. His supervising county agency was the Ventura County Probation
Agency (Probation Agency).
                On January 31, 2015, appellant was arrested for being drunk in a public
place in violation of section 647, subdivision (f). At an administrative hearing conducted
on February 2, 2015, Senior Deputy Probation Officer Meza found that probable cause
existed to believe that appellant had violated PRCS. In an "Administrative Probable
Cause Hearing" form, Meza listed numerous violations of PRCS. Appellant admitted the
violations and agreed to serve 120 days in county jail, after which he would be returned
to PRCS. Appellant signed an "Advisement of Rights and Acknowledgement" form in
which he acknowledged that he had been informed of and understood specified rights.
                On June 16, 2015, appellant was again arrested for being drunk in a public
place. (§ 647, subd. (f).) At an administrative hearing conducted on June 17, 2015, Meza
found that probable cause existed to believe that appellant had violated PRCS. But
unlike the hearing previously conducted on February 2, 2015, the record does not include
an "Administrative Probable Cause Hearing" form completed by Meza. Nor does it
include an "Advisement of Rights and Acknowledgement" form signed by appellant.
                On June 19, 2015, the Probation Agency filed a petition for the revocation
of PRCS. A hearing on the petition was set for July 2, 2015, 16 days after appellant's
arrest.
                On July 2, 2015, appellant's counsel filed a request to dismiss the petition.
Counsel contended that his client's due process rights had been violated because (1) he
had not been arraigned within 10 days of his arrest; and (2) within 15 days of his arrest,
he had not been provided a probable cause hearing that complied with Morrissey, supra,
408 U.S. 471.
                The trial court denied the motion. Appellant submitted the matter on the
allegations in the petition for revocation of PRCS. The court found the allegations true
and concluded that appellant had violated the terms of PRCS. It ordered him to serve 130



                                               2
days in county jail and gave him credit for 34 days. The court further ordered that he be
returned to PRCS upon his release from jail.
              The PRCS revocation procedures here are consistent with constitutional,
statutory, and decisional law. These procedures do not violate concepts of equal
protection or due process of law. We so held in People v. Gutierrez (2016) 245
Cal.App.4th 393 (petition for review filed April 11, 2016, S233681). We follow our own
precedent. Appellant's contentions are without merit.
                  Appellant Has Failed to Show that He Was Prejudiced
                      By the Alleged Noncompliance with Morrissey
              In any event, appellant is not entitled to relief because he has failed to show
that he was prejudiced by the alleged noncompliance with Morrissey. "[I]n the absence
of evidence that the [Parole] Authority is not making a good faith effort to comply with
the mandates of Morrissey, a parolee whose parole has been revoked after a properly
conducted revocation hearing is not entitled to have the revocation set aside unless it
appears that the failure to accord him a prerevocation hearing resulted in prejudice to him
at the revocation hearing." (In re La Croix (1974) 12 Cal.3d 146, 154; see also People v.
Woodall, supra, 216 Cal.App.4th at p. 1238 ["defendant's claim of error fails because he
has not shown prejudice arising from the nature of the initial revocation proceeding"].)
Appellant does not contend that the PRCS revocation hearing was improperly conducted,
and there is no evidence that the Probation Agency was not making a good faith effort to
comply with Morrissey.




                                               3
                                      Disposition
              The order revoking PRCS and confining appellant in the county jail for 130
days is affirmed.
              NOT TO BE PUBLISHED.



                                                      YEGAN, Acting P. J.

We concur:


              PERREN, J.


              TANGEMAN, J.




                                            4
                                Donald Coleman, Judge

                            Superior Court County of Ventura

                           ______________________________


             Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.